Citation Nr: 1131147	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  06-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Entitlement to a higher initial evaluation than 10 percent for degenerative joint disease of the left knee (left knee disability). 

2.  Entitlement to service connection for glaucoma and cataracts as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1968 to July 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 and a June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).  

In the February 2005 rating decision, the RO denied a claim for service connection for glaucoma and cataracts.  By way of the June 2008 rating decision, the RO granted service connection for left knee disability and assigned a 10 percent evaluation, effective from November 30, 2006.  

In December 2009, the Veteran testified before the undersigned during a videoconference hearing.  During the hearing, the undersigned identified the issues on appeal, noted what pertinent evidence was outstanding, and might assist in substantiating the claims.  Additionally, the Veteran through his testimony, with the assistance of his representative, demonstrated actual knowledge of the elements necessary to substantiate the claims.  See Bryant vs. Shinseki, 23 Vet. App. 488 (2010).   A copy of the hearing transcript has been associated with the claims folder. 

The matters on appeal were remanded by the Board in January 2010 for additional development.  The Board instructed the RO via the Appeals Management Center (AMC) to do the following: to obtain any outstanding records of pertinent treatment; to request an additional statement in support of a medical conclusion from the Veteran's treating VA physician, or if the physician was no longer available, to obtain a VA medical opinion addressing the matter; and to provide the Veteran with a new VA joint examination.  

The issue of entitlement to service connection for glaucoma and cataracts is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by x-ray evidence of degenerative changes, with limitation of motion on flexion.  The Veteran does not have compensable limitation on extension and there is no evidence of subluxation or instability, nonunion or malunion of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A.   §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260-5261 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the record reflects that VA provided the Veteran with some of the notice required under the VCAA on how to substantiate his claims in a letter, prior to the initial adjudication of the claim.  By the way of a September 2007 letter, VA informed the Veteran of rating criteria and effective date provisions that are pertinent to the appellant's claim regarding service connection.  

Moreover, the claim concerning left knee disability is a claim for higher initial rating, which is a downstream issue from that of service connection, 38 U.S.C.A. § 5103 notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.

The Board finds that VA has made reasonable efforts to obtain relevant record adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file consist of the Veteran's post-service medical records, and other pertinent documents discussed below.  

Additionally, the Veteran was provided with VA examinations in June 2008, and in April 2010, in which the severity of his left knee disability was evaluated.  The VA examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

The Veteran seeks a higher evaluation for his left knee disability, currently identified as degenerative joint disease.  The Veteran asserts that his left knee disability is more severe than the symptomatology contemplated by a 10 percent evaluation.  

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When evaluating the severity of a disability, VA will consider the entire history of the disability including records of social impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R.  § 4.45.  Painful motion with the joint or particular pathology, which produces a disability, warrants the minimum compensation.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service-connected knee disorder, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  Arthritis evaluations are governed by Diagnostic Code 5003.

The Veteran's left knee disability is evaluated with a 10 percent rating under Diagnostic Code 5010-5260 for degenerative arthritis with limitation of motion. 

Under Diagnostic Code 5010, arthritis due to trauma substantiated by x-ray findings is to be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of a leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04, 69 Fed. Reg. 59990 (2004).

Separate disability ratings may also be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  More recently, the VA General Counsel held that a separate rating could also be provided for limitation of knee extension and flexion of the same knee joint.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Any reasonable doubt will be resolved in favor of granting the veteran's claim. 38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

In this case, the Veteran's claims that his left knee disability is more severe than reflected by the current 10 percent disability rating.  The Veteran's disability is currently identified as degenerative joint disease.  Based on the medical evidence contained in the record, the Board finds that the Veteran's left knee disability is appropriately rated under the criteria applicable to degenerative arthritis with loss of motion.  

A review of the claims folder shows two VA examination reports in conjunction with the Veteran's claim and records of the Veteran's post-service VA treatment.  The VA treatment records show that the Veteran has sought treatment for left knee problems throughout the entire period under appeal. 

The Veteran was first afforded a VA examination in June 2008.  The examination report shows that the Veteran complained of constant pain in his left knee, with intermittent episodes of locking, instability and swelling.  He reported flare-ups of pain with activities.  Physical examination revealed range of motion from zero to 80 degrees, with pain.  There was no evidence of additional limitation of motion due to repetitive use or due to pain, fatigue, weakness or lack of endurance.  The examiner observed that the Veteran's left knee was stable with the Lachman and Drawer test. There was evidence of tenderness and crepitus.  X-ray film of the left knee degenerative joint disease with calcification of the superior patellar ligament.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee and chronic patellar ligament derangement with calcification. 

In December 2009, the Veteran testified during the videoconference with the undersigned that his left knee disability had worsened since the June 2008 VA examination.  He also reported experiencing additional symptomatology of instability, locking and weakness that was not objectively observed during the examination.  Based on the Veteran's testimony, the Board remanded the matter for a new VA examination in January 2010. 

Pursuant to the Board's January 2010 remand directives, the Veteran was afforded another VA examination in April 2010 to evaluate the severity of his left knee disability.  In that examination report, the examiner noted that the Veteran complained of constant pain that waxed and waned in severity underneath the patella of his left knee.  He also complained that his left knee would lock, give out and swell.  The Veteran reported that his disability affects his activities of daily living that included bending, kneeling, squatting and walking.  On physical examination, the examiner noted that the Veteran had range of motion from zero to 60 degrees, with complaints of pain throughout.  The examiner stated that there was no evidence of additional limitation due to repetitive use, but there was evidence of tenderness along the joint line and throughout the knee.  The examiner noted that the Veteran guarded his knee too much, and the examiner was unable to perform a complete physical examination, which included the Lachman and McMurray tests.  Recent radiologic findings were recorded and showed that the Veteran had severe degenerative joint disease and ganglion cyst.  The examiner stated that there was no objective evidence of instability on examination.  

Based on a review of the evidence, the Board concludes that at no point during the period under appeal has the severity of the Veteran's left knee disability been shown to be more severe than that meeting the objective criteria for a 10 percent rating under the provisions for rating degenerative arthritis with loss of motion.  The medical evidence of record shows that the Veteran's left knee disability included degenerative arthritis manifested by pain and limitation on range of motion.  As discussed above, this may be rated under Diagnostic Codes applicable for rating range of motion loss (when range of motion loss is so severe as to be compensable) or it may be rated as 10 percent disabling under Diagnostic Code 5003 (when range of motion loss in that joint is not so severe as to be compensable under applicable codes for rating range of motion loss).  The Veteran cannot receive concurrent evaluations for degenerative arthritis and loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the record does contain X-ray evidence of degenerative arthritis in the left knee since the effective date of the award of service connection.  Prior to the April 2010 VA examination, the Veteran's left knee disability did not meet the criteria for a compensable rating under one of the applicable codes for rating loss of range of motion (range of motion from zero to 80 degrees, with pain).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Even when considering the factors discussed in the Deluca, the limitation of motion in the Veteran's right knee is still well beyond the compensable limitations of 10 degrees of extension and of 45 degrees of flexion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

When arthritis does not cause loss in range of motion so severe as to warrant a compensable rating under Diagnostic Codes for evaluating range of motion loss, the arthritis in that joint is afforded a 10 percent rating under Diagnostic Code 5003.  As such, the left knee disability due to pain on motion from arthritis only meets the criteria to be rated as 10 percent disabling under Diagnostic Code 5010-5003 for degenerative arthritis prior to the April 2010 VA examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5003.

The April 2010 VA examination report, the most recent medical evidence of record, shows the Veteran has a range of motion from zero to 60 degrees, with pain.  This symptomatology does not support a compensable rating for left knee disability due to the limitation of extension under the applicable codes for rating loss of range of motion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5261. The ranges of motion findings do, however, support a compensable rating for the limitation of flexion in the left knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Although the limitation of flexion does only strictly meets the criteria for a noncompensable rating under Diagnostic Code 5260, a limitation to 60 degrees of flexion, when considering the factors discussed in DeLuca, more closely approximates a limitation of 45 degrees on flexion, and it supports a 10 percent evaluation.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.
The Board finds that the Veteran's left knee disability due to degenerative arthritis is severe enough as to be compensable under a 10 percent disability rating, and no higher, for limitation of flexion.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260.  At no point, does the medical evidence from this period show that the loss of flexion in the left knee more closely approximates limitation of 45 degrees or less as to warrant a higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

The Board has considered whether the Veteran is entitled to a separate rating under any other potentially applicable diagnostic codes, including 5262 (for rating ankylosis),  5257 (for rating instability or subluxation), 5258 (for rating cartilage damage), 5262 (for rating impairment of the tibia or fibula), or 5263 (for rating genu recurvatum).  There are no objective findings of ankylosis, instability, cartilage damage, impairment of the tibia or fibula, genu recurvatum, or malunion or nonunion of the tibia at any point during the period under appeal.  

The Board has considered the Veteran's subjective reports of instability and locking; however, the record does not show any clinical findings of instability or subluxation at any point during the period under appeal.  A separate compensable evaluation is not warranted for "other" impairments pursuant to the criteria under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a. 

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for degenerative arthritis with loss of motion.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Finally, the Board notes that the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  As discussed above, the medical evidence of record does not indicate that the symptomatology associated with disability in the left knee has worsened to a level more severe than 10 percent disabling at any point during this period.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

In sum, the Board finds that the preponderance of the medical evidence is against a finding in favor of awarding increased ratings higher than 10 percent for knee disability for degenerative arthritis with loss of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 and 5260.


ORDER

Entitlement to an evaluation in excess of 10 percent for left knee disability is denied.


REMAND

As noted above, in its January 2009 remand directives, the Board instructed the AMC to contact the Veteran's treating VA physician (Dr. Hanchett) to request additional statement in support of her November 2009 medical conclusion that the Veteran's glaucoma and cataracts is related to his service-connected diabetes mellitus, or if she is not available, to obtain a VA medical opinion addressing the matter.  

Pursuant to those instructions, the AMC sent a letter to Dr. Hanchett asking for an additional statement in support physician's November 2009.  No response was received, and in accordance with the Board's remand directives, the AMC, in June 2010, sought a medical opinion from a VA examiner, with an appropriate specialty, on the matter of whether the Veteran's glaucoma and cataracts were caused or aggravated by his service-connected diabetes mellitus.   The VA examiner was specifically asked to provide a supporting rationale for any opinion rendered.  

The report of the June 2010 VA medical opinion confirms the diagnosis of glaucoma and cataracts.   Responding to the question as to the likelihood that the glaucoma and cataracts were caused or aggravated by the service-connected diabetes mellitus, the VA examiner stated the following:  

"[A]t this time, it is not at least as likely as not that the [Veteran's] glaucoma or cataracts for now are related to diabetes mellitus, as glaucoma is common in individuals of this [Veteran's] age, 62, also the African-American race is more commonly associated with glaucoma as compared to other races.  So, at this time, I am able to determine that his diabetes mellitus as not causing glaucoma.  Rationale also is review of literature does show diabetes mellitus in some studies to be a protective factor; however, diabetes mellitus in other studies have been shown to be risk factors.  At the time was unable to determine if diabetes mellitus is having a negative effect on the [Veteran's] ocular health and glaucoma progression." 

Here, it is unclear from the report why the June 2010 VA examiner could not provide a medical opinion on the question of aggravation due to the service-connected diabetes mellitus.  Without a clear understanding from the examiner as to why he is unable to provide a medical conclusion or whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusion in the report of the June 2010 VA medical opinion is incomplete and a new VA opinion is in order.  See Jones v. Shinseki, No. 07-3060 (U.S. Vet. App. Mar. 25, 2010)(holding that the Board cannot rely on a conclusion that an etiology opinion is not possible "without resort to speculation" unless the examiner explains the basis for such an opinion, or the basis must otherwise be apparent in the Board s review of the evidence); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting that the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

The Board feels that lack of a physical examination at that time might have been a significant factor in the VA examiner's inability to resolve the matter.  The Board finds that it would be pertinent to schedule the Veteran for an examination in conjunction with obtaining a new medical opinion.  

The Board notes that, under 38 C.F.R. § 3.310 (a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service- connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A recent amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen and adds language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for VA examination by an appropriate specialist to determine whether it is at least as likely as not that the Veteran's glaucoma and/or cataracts was aggravated by his service-connected diabetes mellitus.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  

In the examination report, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's glaucoma and/or cataracts was caused or aggravated by his service-connected diabetes mellitus.    

For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  The VA examiner should consider and discuss the findings contained in the previous VA examination reports and any other pertinent medical nexus evidence of record.   

If the examiner finds that the Veteran's glaucoma and/or cataracts are in any way aggravated by his service-connected diabetes mellitus, then the examiner should also provide an opinion as to the extent to which the Veteran's glaucoma and/or cataracts has been permanently worsened as a result of the disability. 

The examiner should provide a clear statement that outlines the supporting evidence he or she used in coming to any expressed opinion or conclusion.  If it is not medically possible to provide any of the medical opinions requested, the examiner should clearly so state, indicating whether there is any pertinent information that is absent, or whether such an opinion is just beyond the limits of medical knowledge.

2.  The RO/AMC should then re-adjudicate the claim under review here.  If any benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

[Continued on following page]
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


